TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00740-CV




In re Acme Electric Corporation




ORIGINAL PROCEEDING FROM COMAL COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator Acme Electric Corporation filed its petition for writ of mandamus on
November 15, 2005.  We requested a response from the real parties in interest by December 9.  On
December 8, the parties filed a joint motion to abate the proceeding, stating that they have settled
their dispute pending approval by the Comal Independent School District’s board of trustees.  We
grant the motion and abate the appeal until February 1, 2006.  If the settlement is approved by that
time, the parties are asked to file a joint motion to dismiss the proceeding.  If the settlement has not
yet been approved, the parties are asked to file a status report and request an extension of the
abatement or the reinstatement of the proceeding.  
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   December 16, 2005